Cooley, J.
This case is brought before us by common-law writ of certiorari allowed by a circuit court commissioner. It appears from tbe return that tbe plaintiff in error has by a justice of tbe peace been adjudged a disorderly person, and required to enter into recognizance for ber good behavior for one year, and that she has done so under protest. Tbe disorderly conduct consisted in being keeper of a bawdy bouse. She complains that tbe justice refused on ber motion to quash tbe complaint as insufficient; that be received evidence which was not strictly admissible according to tbe rules of law; that be refused to allow ber to make ber statement to tbe jury after tbe prosecutor bad made bis summing up, she not having offered to make one before, and that be charged tbe jury upon tbe law. Little need be said upon any of these complaints.
Tbe complaint was sufficient. A copy is given in tbe margin,* and it will be seen to be in tbe general form *416commonly made use of in such cases. Stratton v. Commonwealth 10 Met. 217; Tiff. Cr. Law by Howell (2d ed.) 250.
We cannot in cases of this sort review the rulings of the justice on the reception of evidence, and hold him to the same strict rules which are properly enforced in courts of record. All we can undertake to do is to see that injustice has not been committed by erroneous rulings. Of that we find no evidences in the record. There was evidence, entirely unexceptionable in character, sufficient to warrant a conviction, and none received of a questionable nature which would have, been likely to prejudice her.
If plaintiff in error desired to make a statement to the jury, she should have made it at the proper time, before the summing up commenced. When she asked leave to make it afterwards, she appealed to the discretion of the justice, and cannot complain of his decision.
The charge of the justice could not have prejudiced this party. He did little more than to state to them what the nature of the case was, and to inform them that the whole case was submitted to their decision. No other allegations of error seem to us to require attention.
The writ of certiorari must be quashed as improperly issued.
The other Justices concurred.

The complaint was as here given:
“William B. Thomas, justice o£ the peace.
STATE OP MICHIGAN, I County on Ionia, j bB‘
The complaint and examination on oath and in writing of Erastus H. Stanton, taken and made before me, a justice of the peace, of the city of Ionia, in said county, upon the 2d day of February, A. D. 1880, and for thirty days next preceding said day, at the city of Ionia, in said county, Lizzie L. Palmer is and for said thirty days has been a disorderly person within the meaning of section one of *416chapter fifty-three of the Compiled. Laws of said State, for that she, the said Lizzie L. Palmer, at the city of Ionia aforesaid, is and was for said thirty days the keeper of a hawdy house, contrary to the forms of the statute in such case made and provided, and against the peace and dignity of the people of the State of Michigan.
Wherefore the said Erastus H. Stanton prays that the said Lizzie L. Palmer may be apprehended and held to answer this complaint and further dealt with in relation to the same as law and justice may require. Erastus H. Stanton.
Taken, subscribed and sworn to before me the day and year first above written. Wm. B. Thomas,
Filed this 2d February, 1880. Justice of the Peace."